NUMBER 13-07-378-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: DENA T. CASTILLO
        
On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION 

 
Before Justices Yañez, Rodriguez, and Garza

Memorandum Opinion Per Curiam

 
 Relator, Dena T. Castillo, filed a petition for writ of mandamus in the above cause
on June 12, 2007.  The Court, having examined and fully considered the documents on file
and petition for writ of mandamus, is of the opinion that relator has not shown herself
entitled to the relief sought and the petition for writ of mandamus should be denied.  See
Tex. R. App. P. 52.8(a).  Accordingly, the petition for writ of mandamus is DENIED. 								
  PER CURIAM

Yanez, J., not participating.  

Memorandum Opinion delivered and
filed this the 26th day of June, 2007.